Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ROBERT G. GRAHAM on 8/3/2021.

The application has been amended as follows: 

1.	(Currently Amended) A buffer status report reporting method, comprising:	determining, by a terminal, a first logical channel used to transmit first-type service data, wherein a data processing duration required by the first-type service data is less than a first specified threshold; and	triggering, by the terminal, a first buffer status report (BSR) based on the first logical channel in response to determining that the first-type service data that can be used to be sent exists on the first logical channel, wherein the first BSR comprises data associated with a data volume of the first-type service data, and wherein the triggering the first BSR comprises:, wherein the correspondence between the service type and the basic data unit size is preset or is indicated by a base station to the terminal;		determining, by the terminal, that a data volume of the first-type service data is N times the first basic data unit size, wherein N is a positive integer; and		adding, by the terminal, a value of N to the first BSR.
2.	(Cancelled) 
3.	(Currently Amended) The method according to claim [[2]] 1, wherein the terminal further adds, to the first BSR, first indication information indicating the service type of the first-type service data, and wherein the first indication information is used by the base station to determine the first basic data unit size.
4.	(Currently Amended) The method according to claim [[2]] 1, wherein the method further comprises, performing, after the triggering the first BSR:	pre-segmenting a protocol data unit (PDU) of the first-type service data on a segmentation layer, wherein a value of a data volume in each segment is an integer multiple of the first basic data unit size, wherein the segmentation layer is a protocol layer having a data segmentation function, and wherein a pre-segmentation function of the terminal can be set to enabled or disabled.
5.	(Currently Amended) The method according to claim [[2]] 1, wherein the terminal adds second indication information comprising a BSR type to the first BSR, and wherein the second indication information instructs the base station to allocate a first uplink 
10.	(Currently Amended) A buffer status report reporting method, comprising:	allocating, by a base station to a terminal, a first logical channel used to transmit first-type service data;	notifying the terminal of the first logical channel, wherein data processing duration required by the first-type service data is less than a first specified threshold; and	receiving, by the base station, a first buffer status report (BSR) sent by the terminal, wherein the first BSR comprises data associated with a data volume of the first-type service data, wherein the data associated with a data volume of the first-type service data comprises a value of N, wherein N is a positive integer indicating that the data volume of the first-type service data is N times a first basic data unit size, wherein the first basic data unit size corresponds to a service type of the first-type service data, and wherein a correspondence between the service type and the basic data unit size is preset or is indicated by the base station to the terminal.
13.	(Currently Amended) A device, comprising:	a processor; and	a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to:		determine a first logical channel used to transmit first-type service data, wherein data processing duration required by the first-type service data is less than a first specified threshold; and		trigger a first buffer status report (BSR) based on the first logical channel , wherein the correspondence between the service type and the basic data unit size is preset or is indicated by a base station to the device;			determine that a data volume of the first-type service data is N times the first basic data unit size, wherein N is a positive integer; and			add a value of N to the first BSR.
14.	(Cancelled) 
15.	(Currently Amended) The device according to claim [[14]] 13, wherein the program further includes instructions to:	add, to the first BSR, first indication information indicating the service type of the first-type service data, wherein the first indication information is used by the base station to determine the first basic data unit size.
16.	(Currently Amended) The device according to claim [[14]] 13, wherein the program further includes instructions to:	pre-segment a protocol data unit (PDU) of the first-type service data on a segmentation layer, wherein a value of a data volume comprised in each segment is an integer multiple of the first basic data unit size, wherein the segmentation layer is a protocol layer having a data segmentation function, and wherein a pre-segmentation 
17.	(Currently Amended) The device according to claim [[14]] 13, wherein the program further includes instructions to:	add second indication information comprising a BSR type to the first BSR, wherein the second indication information instructs the base station to allocate a first uplink resource only to the first logical channel.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 


/BOB A PHUNKULH/Primary Examiner, Art Unit 2412